United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marblehead, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-127
Issued: May 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2013 appellant filed a timely appeal from a July 3, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
review of the claim. As more than 180 days have elapsed from the last merit decision,
November 8, 2012, and the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that she disagreed with the decision that her ankle pain is
not aggravated by her job. She noted her job activities resulted in soft tissue inflammation
around the plate and screws and ligament strain which produced ankle pain. Appellant argued
1

5 U.S.C. § 8101 et seq.

that removal of the plate and screws will allow more normal ankle motion and less soft tissue
inflammation and ligament strain.
FACTUAL HISTORY
On August 9, 2012 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim alleging that her orthopedic surgeon wanted to take out five screws and a plate
because of severe swelling and sharp pain in her left ankle.2 She noted that, as a letter carrier
with 500 stops, she walks, climbs stairs, carries mail and gets in out and out of her mail truck
8 to 10 hours a day for five to six days a week. By letter dated August 13, 2012, OWCP
controverted appellant’s claim.
By letter dated August 23, 2012, OWCP informed appellant that she must submit
evidence, including medical evidence, in support of her claim.
In an August 30, 2012 report, Dr. Robert Wood, appellant’s treating Board-certified
orthopedic surgeon, indicated that appellant was being seen for follow up on her left ankle. He
noted that she had swelling and discomfort in the ankle and that the pain was located over the
lateral aspect and anterior aspect of the ankle. Dr. Wood also noted mild effusion and soft tissue
swelling. He stated that they would proceed with ankle arthroscopy and hardware removal. In
September 7 and 10, 2012 reports, Dr. Wood noted that appellant had been followed by his
office going back to 2006 for an ankle fracture requiring open reduction and internal fixation.
He noted that she sustained a work-related injury again on August 1, 2008 when she rolled her
ankle into inversion while working as a letter carrier. Dr. Wood noted that, although appellant
had been discharged from their care, as a result of repetitive walking in her line of work as a
letter carrier she continued to have persistent ankle pain. He opined that, since the original injury
with her ankle was a work-related injury, as well as the aggravation again in 2008 being
employment related, it was reasonable to ascertain that her persistent left ankle pain is an
employment-related injury. Dr. Wood further stated that appellant’s ankle injury is related to her
line of work and further noted that the original acute injury was certainly work related and that
the repetitive motion of her work has been a contributing factor to her persistent pain.
By decision dated November 8, 2012, OWCP denied appellant’s claim as she had not
established a medical diagnosis in connection with the accepted events. It also noted that, had
she established a diagnosis, her claim would still be denied because she failed to establish that a
medical condition was diagnosed in connection with the claimed work factors.3
On April 16, 2013 appellant requested reconsideration. She submitted additional reports
from Dr. Wood after the November 8, 2012 decision. In a July 24, 2012 report, Dr. Wood noted
that appellant was being seen for follow up regarding her left ankle, for which she had an open
reduction and internal fixation done back in roughly 2006. He noted that she complained of
2

Appellant’s supervisor signed the claim form on August 9, 2012 and the form was received by OWCP on
August 13, 2012. However, appellant’s signature is dated September 7, 2012.
3

OWCP noted that there was no claim on file for an alleged 2006 employment-related ankle fracture as
referenced by Dr. Wood.

2

ongoing issues with pain and numbness in the posterolateral aspect of the hip and in the ankle
directly over the incision. Dr. Wood noted that x-rays showed anatomic reduction and good
hardware position of an old fibular fracture with no signs of degeneration. He noted that
appellant wished to proceed with surgical intervention, so he recommended an ankle
arthroscopy, debridement and hardware removal. In a January 3, 2013 report, Dr. Wood stated
that her physical examination is consistent with pain on palpitation over the anterior joint line
was well as over the lateral aspect of the ankle over the distal fibula. He recommended hardware
removal and ankle arthroscopy debridement. Dr. Wood indicated that he “felt that [appellant’s]
current condition is secondary to the injury that she sustained at work.” In a June 4, 2013 report,
he stated that he was currently treating appellant for her chronic pain of her left ankle. Dr. Wood
noted that she had an initial injury back in 2006, which resulted in open reduction and internal
fixation. He noted that appellant healed completely from that but did sustain a second injury
while on the job in an inversion-type injury. Dr. Wood noted that her current diagnosis is left
ankle painful hardware.
In a July 3, 2013 decision, OWCP denied appellant’s request for reconsideration without
conducting a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
OWCP denied appellant’s claim as she failed to establish a medical condition causally
related to the accepted employment conditions of her federal employment. Appellant requested
reconsideration and on April 16, 2013, OWCP denied her request for reconsideration without
reviewing the case on the merits. The Board does not have jurisdiction over the merits of the

4

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

3

claim and may only address whether appellant’s request for reconsideration was properly denied
without merit review.8
OWCP denied appellant’s claim because the medical evidence did not establish that she
sustained a diagnosed condition causally related to her accepted employment activities. On
reconsideration, she submitted further reports from Dr. Wood. In these reports, Dr. Wood again
describes appellant’s symptoms of pain, indicated that the current medical condition of her left
ankle pain and stated his belief that this pain is secondary to the injury she received at work. His
reports are repetitive of his previous reports already reviewed by OWCP. The Board has held
that evidence which is duplicative or repetitive of evidence existing in the record is not sufficient
to warrant further merit review.9 As these reports are repetitive of Dr. Wood’s early reports, they
do not constitute relevant and pertinent new medical evidence and are insufficient to require
OWCP to reopen appellant’s case for further review of the merits.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by OWCP and has not submitted relevant and pertinent new evidence not previously
considered by OWCP. Accordingly, the Board finds that she did not meet any of the necessary
requirements and is not entitled to further merit review.10
On appeal, appellant contends that her ankle pain was aggravated by her job. Her
arguments address the merits of her case and, as previously stated, the Board does not have
jurisdiction to review the merits of this claim.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).

8

Id. at § 501.3(e).

9

L.T., Docket No. 09-1798 (issued August 5, 2010); L.H., 59 ECAB 253 (2007); Jennifer A. Guillary, 57 ECAB
485 (2005).
10

See L.H., id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 3, 2013 is affirmed.
Issued: May 12, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

